Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raji et al. (“Lithium Batteries with Nearly Maximum Metal Storage”) in view of Cohen et al. (US 20010023021).
Claim 1:	Raji et al. disclose an electrode (Li metal anode), comprising: 
a current collector layer (a Cu substrate; page. 6363, col. 1, lines 21-22 which discloses “…grow graphene via chemical vapor deposition (CVD) on a Cu substrate…”); 
carbon containing nanostructure (a graphene carbon nanostructure; page 6363, col. 1, line 24 which discloses “growth of CNTs…”); and 
a lithium metal layer (page 6363, col. 2, lines 22-24 discloses “The GCNT-Li is produced by plating Li onto the…GCNT…”). See also entire document.
Raji et al. do not disclose a boron-carbon containing nanostructure.
Cohen et al. disclose a boron-containing nanostructure made from a variety of stoichiometries of BxCyNz where x, y, and z indicate a relative amount of each element compared to the others and wherein no more than one of x, y, or z are zero for a single stoichiometry. For example, z may be zero yielding BxCy (e.g., BC3)(paragraphs [0011], [0057], and [0065]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon-containing material of Raji et al. to comprise a boron-carbon containing material, as taught by Cohen et al.
One having ordinary skill in the art would have been motivated to make the modification to provide nanotubes that would have been useful for their mechanical properties, being comparable in strength and stiffness to the best graphite fibers and carbon nanotubes (paragraph [0065]).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Raji et al. combination discloses that the boron-carbon containing nanostructure consisting of boron-carbon containing nanotube (of Cohen et al.), boron-carbon containing graphene (of the Raji et al. combination), and a boron-carbon containing hexagonal sheet (paragraph [0018] of Cohen et al.)	
Claim 3: 	The rejection of claim 3 is as set forth above in claim 1 wherein Raji et al. combination further discloses that the boron-carbon containing nanostructure is disposed on at least a portion of the current collector layer (Raji et al. disclose “…grow graphene via chemical vapor deposition (VCD) on a Cu substrate…and subsequent CVD growth of CNTs…”; page 6363, col. 1, lines 21-25).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein the Raji et al. combination discloses that lithium metal layer is disposed on at least a portion of the boron-carbon containing nanostructure (Raji et al. disclose “The GCNT-Li is produced by plating Li onto the …GCNT…”; page 6363, col. 2, lines 22-24). 
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Cohen et al. further discloses that the boron-carbon containing nanostructure comprises boron- carbon containing nanotubes (paragraphs [0011]). 
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein the Raji et al. combination discloses that the boron-carbon containing nanostructure comprises boron-carbon containing graphene. 
Claim 7:	The rejection of claim 6 is as set forth above in claims 1 and 6 wherein Cohen et al. disclose that boron-carbon containing nanostructure further comprises boron-carbon containing nanotubes (paragraphs [0011]). 
Claim 8:	The rejection of claim 8 is as et forth above in claim 1 wherein Raji et al. disclose that the current collector layer comprises copper (a Cu substrate)(page 6363, col. 1, lines 21-22).
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein Raji et al. combination discloses that the boron-carbon containing nanostructure has a molar ratio of boron to carbon of about 1:100 to about 1:3 (Cohen et al. disclose BC3 which renders obvious a molar ratio of 1:3).
Claim 10:	The rejection of claim 10 is as set forth above in claim 1 and 9 wherein Raji et al. combination discloses that the molar ratio of boron to carbon is from about 1:20 to about 1:3 (Cohen et al. disclose BC3 which renders obvious a molar ratio of 1:3).
Claim 11:	Raji et al. disclose an electrode (a Li metal anode), comprising:
a current collector layer (a Cu substrate; (page. 6363, col. 1, lines 21-22 which discloses “…grow graphene via chemical vapor deposition (CVD) on a Cu substrate…”);
carbon containing graphene (graphene carbon nanotubes (abstract, line 4); and
a lithium metal layer (page 6363, col. 2, lines 22-24 discloses “The GCNT-Li is produced by plating Li onto the…GCNT…”). See also entire document.
Raji et al. do not disclose a boron-carbon containing graphene.
Cohen et al. disclose a boron-containing nanostructure made from a variety of stoichiometries of BxCyNz where x, y, and z indicate a relative amount of each element compared to the others and wherein no more than one of x, y, or z are zero for a single stoichiometry. For example, z may be zero yielding BxCy (e.g., BC3)(paragraphs [0011], [0057], and [0065]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon-containing graphene material of Raji et al. to comprise a boron-carbon containing material, as taught by Cohen et al.
One having ordinary skill in the art would have been motivated to make the modification to provide nanotubes that would have been useful for their mechanical properties, being comparable in strength and stiffness to the best graphite fibers and carbon nanotubes (paragraph [0065]). 
Claim 12:	The rejection of claim 12 is as set forth above in claim 11 wherein Raji et al. combination discloses that
the boron-carbon containing graphene is disposed on at least a portion of the current collector layer (Raji et al. disclose “…grow graphene via chemical vapor deposition (VCD) on a Cu substrate…and subsequent CVD growth of CNTs…”; page 6363, col. 1, lines 21-25); and that
the lithium metal layer is disposed on at least a portion of the boron-carbon containing graphene (Raji et al. disclose “The GCNT-Li is produced by plating Li onto the …GCNT…”; page 6363, col. 2, lines 22-24). 
Claims 13 and 14:	The rejection of claim 13 is as set forth above in claim 11 wherein Raji et al. disclose that the current collector layer consisting of copper (a Cu substrate)(page 6363, col. 1, lines 21-22). 
Claim 15:	The rejection of claim 15 is as set forth above in claim 11 wherein Raji et al. combination discloses that the boron-carbon containing graphene has a molar ratio of boron to carbon from about 1:100 to about 1:3 (Cohen et al. disclose BC3 which renders obvious a molar ratio of 1:3).
Claim 16:	The rejection of claim 16 is as set forth above in claim 11 and 15 wherein the Raji et al. combination discloses that the molar ratio of boron to carbon is from about 1:20 to about 1:3 (Cohen et al. disclose BC3 which renders obvious a molar ratio of 1:3).
Claim 17: 	Raji et al. disclose an electrode (a Li metal anode), comprising: 
a current collector layer (a Cu substrate; page. 6363, col. 1, lines 21-22 which discloses “…grow graphene via chemical vapor deposition (CVD) on a Cu substrate…”);
graphene (page 6363, lines 21-22); 
a plurality of carbon containing nanotubes (a graphene carbon nanostructure)(page 6363, col. 1, line 24 which discloses “growth of CNTs…”); and 
a lithium metal layer (page 6363, col. 2: lines 22-24 discloses “The GCNT-Li is produced by plating Li onto the…GCNT…”). See also entire document.
Raji et al. do not disclose a boron-carbon containing nanostructure.
Cohen et al. disclose a boron-containing nanostructure made from a variety of stoichiometries of BxCyNz where x, y, and z indicate a relative amount of each element compared to the others and wherein no more than one of x, y, or z are zero for a single stoichiometry. For example, z may be zero yielding BxCy (e.g., BC3)(paragraphs [0011], [0057], and [0065]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon-containing material of Raji et al. to comprise a boron-carbon containing material, as taught by Cohen et al.
One having ordinary skill in the art would have been motivated to make the modification to provide nanotubes that would have been useful for their mechanical properties, being comparable in strength and stiffness to the best graphite fibers and carbon nanotubes (paragraph [0065]).
Claim 18:	The rejection of claim 18 is as set forth above in claim 17 wherein the Raji et al. combination discloses that  
the graphene is disposed on at least a portion of the current collector layer (Raji et al., page 6363, col. 1, lines 21-22); 
the plurality of boron-carbon containing nanotubes is disposed on at least a portion of the graphene (Raji et al., page 6363, col. 1, line 23); and 
the lithium metal layer is disposed on at least a portion of the plurality of boron-carbon containing nanotubes (Raji et al., page 6363, col. 2, lines 22-24).
Claim 19:	The rejection of claim 19 is as set forth above in claim 17 wherein Raji et al. disclose that the current collector layer comprises copper (a Cu substrate)(page 6363, col. 1, lines 21-22). 
Claim 20:	The rejection of claim 20 is as set forth above in claim 17 wherein the Raji et al. combination discloses that the plurality of boron-carbon containing nanotubes has a molar ratio of boron to carbon from about 1:100 to about 1:3 (Cohen et al. disclose BC3 which renders obvious a molar ratio of 1:3).

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729